FILED
                             NOT FOR PUBLICATION                           APR 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTA GIL-RABADO, AKA Martha                     No. 12-71770
Olivia Gil, AKA Marta Gonzales,
                                                 Agency No. A200-246-293
               Petitioner,

  v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Marta Gil-Rabado, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Gil-Rabado does not challenge the agency’s determination that she did not

establish past persecution in Mexico. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996). Even if Gil-Rabado qualified for an exception for the

untimely filing of her asylum application, substantial evidence supports the

agency’s determination that Gil-Rabado failed to establish that her fear of future

harm was objectively reasonable. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th

Cir. 2006) (petitioner failed to “present compelling, objective evidence

demonstrating a well-founded fear of persecution”). We reject Gil-Rabado’s

contention that the IJ applied an erroneous legal standard in concluding that her

fear of persecution was not objectively reasonable. See Prasad v. INS, 47 F.3d
336, 340 (9th Cir. 1995) (disagreement with result did not mean that agency

applied wrong legal standard). Thus, Gil-Rabado’s asylum claim fails.

      Because Gil-Rabado has not established eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.




                                          2                                    12-71770
      Finally, substantial evidence also supports the IJ’s denial of CAT relief

because Gil-Rabado failed to establish it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   12-71770